FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

STEVEN DIAZ,                                   No. 08-15808
              Petitioner-Appellant,               D.C. No.
                v.                            2:05-CV-00376-
DERRAL   G ADAMS,                                MCE-CMK
             Respondent-Appellee.
                                                  ORDER

     On Remand from the United States Supreme Court

                     Filed January 27, 2012

       Before: Procter Hug, Jr. and Milan D. Smith, Jr.,
           Circuit Judges, and James Dale Todd,
                   Senior District Judge.*


                             ORDER

   This case is now controlled by the Supreme Court’s deci-
sion in Harrington v. Richter, 131 S. Ct. 770 (2011). In light
of Harrington, we conclude that the state court’s decision was
neither contrary to, nor involved an unreasonable application
of, clearly established law as determined by the Supreme
Court of the United States. Accordingly, we affirm the district
court’s denial of the petition for a writ of habeas corpus.

  AFFIRMED.




  *The Honorable James Dale Todd, Senior District Judge for the U.S.
District Court for Western Tennessee, sitting by designation.

                                779